DETAILED ACTION
Status of Claims
1.	This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 09/23/2021.
2.	Claims 1 and 6 have been amended.
3.	Claims 1-10 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 04/29/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
6.	35 U.S.C. § 112:
Amended claims have overcome 35 U.S.C. § 112 rejection, and the 35 U.S.C. § 112 rejection has been withdrawn. 


7.	35 U.S.C. § 101:
Regarding the 35 U.S.C. § 101 rejection, the applicant’s arguments have been fully considered, but are not persuasive.
With respect to Step 2A Prong 1 of 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to managing information, which is an abstract idea. Specifically, the identified limitations are within the “certain methods of organizing human activity” grouping of abstract ideas because the claims involve a process that deals with information management, such as gathering information from different entities and providing access to the collected information. The application recites a process of data gathering to use computers to collect information, store information, and provide access to the stored information. The process does not provide a “specific type of data structure designed to improve the way a computer stores and retrieves data in memory” as disclosed in the claims of Enfish application. The Bilski application does not "transform any article to a different state or thing," and the application does not,  either. Moreover, the collected and stored information/date involved in the application is not “representative of any physical object or substance.” Viewed as a whole, the application recites a process for gathering and managing information. Additionally, the amended claim 1 of the application recites the members of the first business organization accessing, retrieving, and utilizing the 
With respect to Step 2A Prong 2, the judicial exception is not integrated into a practical application because the identified additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Using a computer and blockchains to gather, store, and manage information does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
With respect to Step 2B, the identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer or processor to automate and/or implement the abstract idea (see MPEP 2016.05(f)). Therefore, the claims are not patent eligible.

8.	35 U.S.C. § 103:
The applicant contends that Andrade, the primary reference, is in silent with regard to a least the elements of “said server providing controlled access to a first business organization to combined information supplied by a second business organization, where said combined information comprises said verified business information collection and additional collected verification information provided by all of said second business organization one or more verification entities, and third-party information providers” and “said member of said first 
Andrade does disclose providing controlled access to a first business organization to combined information supplied by a second business organization, where said combined information comprises said verified business information collection provided by said second business organization and one or more verification entities, and additional collected verification information provided by all of said second business organization, one or more verification entities, and third-party information providers; providing access to combined information from said second business organization to users who are members of said first business organization (see paragraph [0002]; paragraph [0009]; paragraphs [0013]-[0015]; paragraph [0018]; paragraphs [0048]-[0049]; paragraph [0057]; paragraph [0059]-[0062]; paragraphs [0087]-[0088]; Fig. 4; and paragraphs [0096]-[0100]).
Andrade further discloses the member of the first business organization accessing and retrieving the combined information (see paragraphs [0048]-[0049]; paragraph [0057]; paragraph [0059]-[0062]; paragraphs [0087]-[0088]), but Andrade does not explicitly disclose accessing, retrieving, and utilizing the combined information to onboard a new supplier to the first business organization.
JOAO discloses a user/entity accessing, retrieving, and utilizing the stored information to locate a new supplier/service provider to the user/entity. (See 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andrade, to incorporate with the teachings of JOAO, and to access, retrieve, and utilize the stored information to locate a new supplier/service provider, so as to provide an better way to help the user/entity to locate more opportunities and find one or more service providers.
Vimadalal et al. discloses verified business information collection provided by third-party information provider (see paragraphs [0028]-[0030]; Fig. 4A; and paragraph [0051]). Business information can be interpreted as any information associated with business. Customer information is business-related information. Vimadalal et al. discloses that the verified customer information could be collected from different entities, such as third-party identity providers, which can act as verification information providers as well. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Andrade and JOAO by the Vimadalal et al. disclosure. One of ordinary skill in the art would have been motivated to collect verified information directly from third parties and to store the collected information on a blockchain securely, so that the verified information on a blockchain ledger resists forgery or tampering, and can be used by different business entities.
additional collected verification information. It is unclear whether the additional collected verification information is part of collected verification information stored on the distributed ledger. If it is not, it is unclear where the additional collected verification information is stored.
The non-final office action filed on 6/24/2021 does not admit that Andrade does not explicitly disclose business information on page 13. Based the broadest reasonable interpretation, Andrade does discloses business information, such as information related with a company, an organization, and an institution (see paragraph [0002]). 
Furthermore, aggression means the formation of a number of things into a cluster. Andrade discloses collecting different verification information to form one or more entries on a blockchain.  
The newly added limitation, “said members of said first business organization accessing, retrieving, and utilizing said combined information to onboard a new supplier to the first business organization,” recites the intended use of accessing and retrieving the combined information. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. 


Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
	Claim 1 recites “where said combined information comprises said verified business information collection and additional collected verification information provided by all of said second business organization, one or more verification entities, and third-party information providers.” It is unclear whether the additional collected verification information is part of collected verification information stored on the distributed ledger. If it is not, then it is unclear where the additional collected verification information is stored.
	The dependent claims 2-10 are rejected because they depend on the rejected independent claim.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claim recite information management. Specifically, the claim recites “managing … receiving and aggregating verified business information … to create a verified business information collection; receiving and aggregating verification information associated with said verified business information collection directly; committing said verified business information collection and said verification information; providing controlled access … to combined information supplied, where said combined information comprises said verified business information collection and additional collected verification information provided; providing access to combined information … to users who are members; and said members … accessing, retrieving, and utilizing said combined information to onboard,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claim involves a series of steps for receiving/committing information and for providing access to the stored information, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claim, such as the use of a server, one or more distributed ledgers, blockchains, a first/second business organization, one or more verification entities, a third-party information provider, and a supplier, merely use computers and blockchains as tools to perform an abstract idea. Specifically, a server, one or more distributed ledgers, blockchains, a first/second business organization, one or more verification entities, a third-party information provider, and a supplier perform the steps or functions of receiving business information and verification information, committing the information to distributed ledgers, and providing controlled access to a business organization to the information. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a server, one or more distributed ledgers, blockchains, a first/second business organization, one or more verification entities, a third-party information provider, and a supplier to perform the steps amount to no more than using a computer/processor and a blockchain to automate and/or implement the abstract idea of information management. As discussed above, taking the claim elements separately, a server, one or more distributed ledgers, blockchains, a first/second business organization, one or more verification entities, a third-party information provider, and a supplier perform the steps or functions of receiving business information and verification information, committing the information to distributed ledgers, and providing controlled access to a business organization to the information. These functions correspond to the actions required to perform the abstract 
           Dependent claims 2-10 further describe the abstract idea of managing information. Claim 2 discloses one or more distributed ledgers comprising one or more provisioned blockchains. Claim 3 discloses that the provisioned blockchains are privately provisioned. Claims 4-5 recite characteristics of the business information and the verification information. Claim 6 discloses a way to provide the controlled access. Claim 7 characteristics of the commercial transaction. Claims 8-9 disclose characteristics of the first business organization and the second business organization. Claim 10 discloses a way to implement the controlled access. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


14.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade (US 20180262493 A1) in view of JOAO (US 20180232828 A1), and further in view of Vimadalal et al. (US 2020/0026834 A1).
Claim 1:
Andrade discloses the following:
a.	a server managing one or more distributed ledgers. (See paragraph [0022] and paragraphs [0041]-[0042], “[i]n some implementations, the overall system may include one or more computing system[s] 102. Computing system[s] 102 may be a server or servers, or it may be configured as a ‘smart contract’ [such as by use of Ethereum ‘smart contract’ or decentralized application] and/or as a combination of a server or servers and decentralized application[s].…The machine-readable instructions 106 may be executable to establish verification addresses on a block chain/distributed ledger. Generally speaking a block chain is a transaction database shared by some or all nodes participating in the overall system. Such participation may be based on the Bitcoin protocol, Ethereum protocol, and/or other protocols related to digital currencies, block chains and/or distributed ledgers. In addition to transactions, other information may be contained by the block chain or the distributed ledger, such as described further herein.”)
b.	said server receiving and aggregating verified business information from business entities to create a verified business information collection. (See paragraph [0002]; paragraph [0009], “[a]dditional identity verifiers for a 
c.	said server receiving and aggregating verification information associated with said verified business information collection directly from a business entity. (See paragraph [0002]; paragraph [0009]; paragraph [0018]; paragraph [0020], “[t]he identity of the one or more entities and/or the relationship between two or more entities may be verifiable upon receiving matching entity identifier data, identity verifier data [e.g., driver's license data and/or biometric 
said server committing said verified business information collection and said verification information to said one or more distributed ledgers. (See paragraph [0002]; paragraph [0009]; paragraph [0018]; paragraph [0050]; and paragraph [0055], “[t]he address recordation component 112 may be configured to record entity identifiers and identity verifier data [e.g., driver's license data, biometric data, a biometric hash, state and/or federal license number, entity public key], and/or relationship verifier data [e.g., related entity data, relationship linker data, share certificate] associated with the entities at corresponding verification addresses. For example, the first entity identifier, first identity verifier data and first relationship verifier data associated with the first entity may be recorded at the first verification address.”)
e.	said server providing controlled access to a first business organization to combined information supplied by a second business organization, where said combined information comprises said verified business information collection provided by said second business organization and one or more verification entities, and additional collected verification information provided by all of said second business organization, one or more verification entities, and third-party information providers; said server providing access to combined information from said second business organization to users who are members of said first business organization. (See paragraph [0002]; paragraph [0009]; paragraphs [0013]-[0015], “[r]elated entity data may be assigned to indicate a previously verified relationship between two [or more] entities. Related entity data as used herein may contain a paired entity identifier and relationship 
Andrade does not explicitly disclose the following:
said verified business information collection provided by third-party information providers;
said members of said first business organization accessing, retrieving, and utilizing said combined information to onboard a new supplier to said first business organization. 
said members of said first business entity/organization accessing, retrieving, and utilizing said stored information to locate a new supplier (i.e., a service provider, an investor, or an owner) to said first business entity/organization. (See paragraphs [0040]-[0048]; Fig. 14; and paragraphs [0334]-[0338], “[i]n a preferred embodiment, a user can, for example, enter search parameters pertaining to identifying or locating intellectual property, or any specific kind or type, which is, or which may be, available for purchase by the user or for licensing by the user, or the user can enter any other search parameters pertaining to any interest or involvement the user may desire to have in any commercialization, development, marketing, sale, transfer, licensing, or monetization, of any type or kind of specified or unspecified intellectual property”; Fig. 15; and paragraph [0360]-[0368], “[i]n a preferred embodiment, a user can, for example, enter search parameters pertaining to or for identifying or for locating a provider or providers who can provide the user with a service[s] needed or desired for commercializing, developing, marketing, selling, transferring, licensing, or monetizing, his, her, or its, intellectual property or for any other purpose or purposes, or the user can enter search parameters pertaining to or for identifying or for locating a funding service[s] or an investor[s] who or which might be interested in providing any needed or desired funding for or any needed or desired investment for commercializing, developing, marketing, selling, transferring, licensing, or monetizing, his, her, or its, intellectual property or for any other purpose or purposes…. At step 1504, the user communication device 20 can receive the search report and/or process any information 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the JOAO disclosure. One of ordinary skill in the art would have been motivated to access, retrieve, and utilize the stored information to locate a new supplier/service provider, so as to provide a better way to help the user/entity locate more opportunities and find one or more service providers more efficiently.


Vimadalal et al. discloses said verified business information collection provided by third-party information providers. (See paragraphs [0028]-[0030]; Fig. 4A; and paragraph [0051].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Andrade and JOAO by the Vimadalal et al. disclosure. One of ordinary skill in the art would have been motivated to collect verified information directly from third parties and to store the collected information on a blockchain securely, so that the verified information on a blockchain ledger resists forgery or tampering, and can be used by different business entities.
Claim 1 recites “said members of said first business organization accessing, retrieving, and utilizing said combined information to onboard a new supplier to the first business organization.” This recites the intended use of the accessed and retrieved combined information. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).


Claim 2:
Andrade in view of JOAO and Vimadalal et al. discloses limitations shown above.
Andrade further discloses where said one or more distributed ledgers comprises one or more provisioned blockchains. (See paragraphs [0041]-[0045].)

Claim 3:
Andrade in view of JOAO and Vimadalal et al. discloses limitations shown above.
Andrade further discloses where said provisioned blockchains are privately provisioned. (See paragraph [0044].)
Claim 3 recites “where said provisioned blockchains are privately provisioned.” This describes characteristics of the provisioned blockchains. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).



Claim 4:
Andrade in view of JOAO and Vimadalal et al. discloses limitations shown above.
Andrade further discloses where said business information is comprised of answers to questionnaires about business [identity]. (See paragraph [0013]; paragraphs [0048]-[0049]; and paragraph [0089].)
JOAO discloses business capabilities. (See paragraphs [0045]-[0048].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andrade, to incorporate with the teachings of JOAO, and to obtain, aggregate, and store business information, so as to assist a user, such as to help an owner of property  commercialize or monetize the property, to identify investment opportunities for the investor or to fund an entity, and to assist the property owner in commercializing or monetizing the property.
Claim 4 recites “where said business information is comprised of answers to questionnaires about business capabilities.” This describes characteristics of the business information. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical 

Claim 5:
Andrade in view of JOAO and Vimadalal et al. discloses limitations shown above.
Andrade further discloses where said verification information is comprised of evidence verifying and attesting to the accuracy of said business information. (See paragraph [0002]; paragraph [0009]; paragraph [0013]; and paragraphs [0048]-[0049]; and paragraph [0089].)
Claim 5 recites “where said verification information is comprised of evidence verifying and attesting to the accuracy of said business information.” This recites the intended use of the verification information. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 6:
Andrade in view of JOAO and Vimadalal et al. discloses limitations shown above.
Andrade further discloses where controlled access comprises providing such assess through a commercial transaction between a first business organization and a second business organization. (See paragraph [0046]; paragraph [0060]; and paragraph [0107].)
JOAO further discloses where such commercial transaction is managed by said server. (See paragraph [0052]; paragraph [0171]; paragraph [0324]; paragraph [0340]; and paragraphs [0343]-[0344].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andrade, to incorporate with the teachings of JOAO, and to obtain business organization information during the transaction managed by the server, so as to assist an entity in making a transaction, such as allowing an owner of intellectual property, or a user who or which posts, lists, or registers, to sell, transfer, or license, any domestic rights or foreign rights, or any derivative rights, in or to his, her, or its, intellectual property, or to sell shares or interests in intellectual property, or to sell shares or interests in any activity, effort, or entity, for or regarding the commercialization of, the development of, the marketing of, the sale of, the transfer of, the licensing of, or the monetization of, his, her, or its, intellectual property.

Claim 7:
Andrade in view of JOAO and Vimadalal et al. discloses limitations shown above.
Andrade further discloses where said commercial transaction returns business information, verification information, and other third-party information retrieved from one or more blockchain in a template format. (See paragraph [0002]; paragraph [0009]; paragraphs [0046]-[0049]; paragraph [0057]; paragraph [0059]-[0062]; and paragraph [0107].)

Claim 8:
Andrade in view of JOAO and Vimadalal et al. discloses limitations shown above.
JOAO further discloses where a first business organization is a buyer of goods or services. (See paragraphs [0340]-[0344].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andrade, to incorporate with the teachings of JOAO, and to access business information, so as to assist a user, such as helping an owner of property commercialize or monetize the property, identify investment opportunities for the investor or fund an entity. 
Claim 8 recites “where a first business organization is a buyer of goods or services. This describes characteristics of the first business organization. However, the recited characteristics are not processed or used to carry out any 

Claim 9:
Andrade in view of JOAO and Vimadalal et al. discloses limitations shown above.
JOAO further discloses where a second business organization is a supplier of goods or services. (See paragraphs [0340]-[0344].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andrade, to incorporate with the teachings of JOAO, and to access business information, so as to assist a user, such as helping an owner of property commercialize or monetize the property, identify investment opportunities for the investor or fund an entity.


Claim 10:
Andrade in view of JOAO and Vimadalal et al. discloses limitations shown above.
Andrade further discloses where said controlled access is implemented by generating a set of one-time use encrypted keys and providing said one-time use encrypted keys to said first business organization. (See paragraph [0011] and paragraph [0017].)

Conclusion
15.	The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Achkir (US 20200118086 A1) discloses a blockchain system to dynamically and automatically manage the replacement process in an easy, decentralized way.
HEELES et al. (US 20210264018 A1) discloses a blockchain system to collect user information and provide authenticated user information to the requestor 

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685      

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685